Citation Nr: 0209453	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant  

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969.  He had later National Guard service which included 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 RO rating that determined that new 
and material evidence had been submitted to reopen a claim 
for service connection for a heart disorder, but which then 
denied that claim after a review on the merits.  The Board 
agrees with the RO's June 1998 determination that new and 
material evidence had been submitted to reopen the previously 
denied claim, and thus the Board has reviewed the claim on a 
de novo basis.  In January 2000, the Board remanded the claim 
to the RO for additional action.  


FINDINGS OF FACT

The veteran was serving on active duty for training in 
October 1996 when he suffered a myocardial infarction (heart 
attack).  He had preexisting arteriosclerotic heart disease, 
but the October 1996 heart attack during active duty for 
training resulted in additional heart disability, beyond 
natural progression of the disease.


CONCLUSION OF LAW

A heart disorder was aggravated during active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from June 1968 to August 
1969.  He had later National Guard service with various 
periods of active duty for training.

Records show no heart disease during the veteran's 1968-1969 
active duty or for many years later.  In November 1990, while 
in civilian status, he had a myocardial infarction (heart 
attack), and in December 1990 he underwent coronary artery 
bypass surgery for arteriosclerotic coronary artery disease.  

In December 1992, the Board denied service connection for a 
heart disorder, including residuals of the November 1990 
heart attack.  As noted in the introduction of the present 
Board decision, the claim for service connection for a heart 
disorder has since been reopened by new and material 
evidence.

VA treatment records from the time period between 1994 and 
1996, prior to an October 1996 heart attack, reflect that the 
veteran's coronary artery disease was stable.  

As part of his National Guard service, the veteran had annual 
active duty for training from October 19, 1996 to November 2, 
1996.  While performing such duty, he suffered a myocardial 
infarction on October 30, 1996, and he was hospitalized at a 
VA medical facility for one week.  Thereafter, he continued 
to receive treatment, including follow-up of continuing 
angina secondary to coronary artery disease in November 1996.  
On cardiac catheterization in late November 1996, there was 
an impression of significant coronary disease.

An investigation report was completed in February 1997 by the 
National Guard.  The report indicated that the veteran had 
been on annual training at Camp Dodge, Iowa, from October 19, 
1996 to November 2, 1996, and during this period he was under 
considerable stress.  The conclusion of the report was that 
the veteran's heart disease had existed prior to service, but 
that such condition had been aggravated by military service 
and was thus deemed to be in the line of duty.  In a July 
1997 memorandum, the Chief of the Personnel Services Division 
of the National Guard Bureau denied a request for extension 
of incapacitation pay on the grounds that since the condition 
had been considered to have existed prior to service, the 
appropriate level of care should have been relief of the 
immediate pain for the single episode, not the long-term care 
of the condition.

The veteran underwent a VA examination in April 1998.  It was 
noted that after his heart attack in 1990 and ensuing 
coronary artery bypass graft, he had remained active without 
any symptoms until he suddenly had a myocardial infarction in 
October 1996.  The examining VA physician noted the veteran's 
report of having had a blood clot in his heart.  He gave an 
impression of arteriosclerotic heart disease, status 
postoperative four-vessel coronary artery bypass graft in 
1990 with angina pectoris.  He opined that this was natural 
progression of arteriosclerotic heart disease, not aggravated 
by annual training.

The veteran testified at an RO hearing in October 1998.  He 
stated that a change in responsibilities while stationed on 
active duty for training resulted in stress that brought 
about his October 1996 heart attack.  The veteran's 
representative indicated that the focus of the argument was 
on the 1996 heart attack, not on the 1990 heart attack 
because that prior heart attack had not occurred during any 
period of service.  The veteran also argued that the October 
1996 heart attack was caused by a blood clot in the left side 
of his heart, rather than by a worsening of coronary artery 
disease.  He indicated that even several days before the 
October 1996 heart attack, he had been in such good health as 
to perform strenuous physical activity.   

The veteran submitted various evidence in December 1999, 
including discussions by the Mayo Clinic regarding 
thrombosis, downloaded from the internet.  

A VA physician reviewed the veteran's claims folder and 
medical evidence in May 2000 and noted that he had a well-
documented myocardial infarction in the past, and has had a 
four-vessel coronary artery bypass graft.  He opined that his 
heart disease was due to coronary atherosclerosis, with 
previous coronary thrombosis.

The veteran underwent a VA examination in May 2001.  The 
report discussed his history of heart attacks, including the 
first one in 1990, the one in 1996, and an episode of 
congestive heart failure in April 2000.  He also had a 
diagnosis of arteriosclerotic heart disease with coronary 
artery bypass graft time four in 1990 and repeat coronary 
artery bypass grafting in April 2000.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and supplemental statement of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a heart disability.  Pertinent medical records have been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to this claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes active duty; any period of 
active duty for training during which the person was disabled 
from a disease or injury incurred in or aggravated by such 
service; and any period of inactive duty training during 
which the person was disabled from an injury incurred in or 
aggravated by such service, or from acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. §§ 101(24), 106 
(as amended by Pub. L. 106-419 (2000)); 38 C.F.R. § 3.6 (as 
amended by 66 Fed.Reg. 48558 (2001).

The veteran did not have heart disease during his 1968-1969 
active duty or for many years later.  He has a history of 
heart disease beginning in about 1990 while he was in 
civilian status.  As a civilian in 1990, he had one heart 
attack and coronary artery bypass surgery for 
arteriosclerotic heart disease.  Heart disease continued 
thereafter.

In October 1996, while performing two-week annual active duty 
for training with the National Guard, the veteran suffered 
another heart attack and required additional treatment for 
coronary artery disease.  The service department held that 
preexisting heart disease was aggravated by this period of 
active duty for training.

Obviously the veteran's basic heart disease preceded the 
period of active duty for training during which he had a 
heart attack in October 1996.  However, a heart attack may 
cause additional damage to the heart, and it appears that the 
veteran's preexisting heart disease worsened with the October 
1996 heart attack.  Notwithstanding some contrary medical 
opinion on natural progress of the disease,  it cannot be 
said that a heart attack would have occurred in October 1996 
if the veteran had not been subject to the rigors of active 
duty for training.  Recent change in the law permits service-
connection for disability from a heart attack which occurs 
during inactive duty training (typically, monthly weekend 
drill).  It would seem that persons performing even longer 
active duty for training (typically, annual two-week 
training) would be similarly treated.  

In any event, the Board finds that the veteran's heart attack 
(whether viewed as a disease or injury) during active duty 
for training in October 1996 resulted in additional heart 
disability.  There was aggravation of a preexisting heart 
disorder during this period of active duty for training.  On 
the basis of such service aggravation, service connection for 
a heart disorder is granted.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in making this 
decision.







ORDER

Service connection for a heart disorder is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

